               Case 2:20-cv-02019-SGC Document 10 Filed 01/21/21 Page 1 of 2                                    FILED
                                                                                                       2021 Jan-21 PM 01:55
                            UNITED STATES DISTRICT COURT                                               U.S. DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA                                                N.D. OF ALABAMA

                                 SOUTHERN DIVISION



Spencer ,                                           }
                                                    }
              Plaintiffs,                           }    Case No.: 2:20-cv-02019-SGC
                                                    }
v.                                                  }
                                                    }
Franklin American Home Mortgage ,                   }
                                                    }
              Defendant.                            }
                                                    }

INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if
you are the party) or the party you represent (if you are an attorney in the case) choose(s) to
consent or decline magistrate judge jurisdiction in this matter. Sign this form below your
selection.



        Consent to Magistrate Judge Jurisdiction
In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a United
States magistrate judge conduct all further proceedings in this case, including trial and entry of final
judgment. I understand that appeal from the judgment shall be taken directly to the United States
Court of Appeals for the Eleventh Circuit.

OR



        Decline Magistrate Judge Jurisdiction
In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
magistrate judge conduct all further proceedings in this case and I hereby request that this case be
reassigned to a United States district judge.


DATE: January 21, 2021                              NAME: Amanda M Beckett

                                          COUNSEL FOR FAMC Subsidiary Company f/k/a Franklin
                                          (OR "PRO SE"): American
                                                         Home Mortgage and Citizens Bank, N.A.
               Case 2:20-cv-02019-SGC Document 10 Filed 01/21/21 Page 2 of 2
                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION



Spencer ,                                           }
                                                    }
              Plaintiffs,                           }    Case No.: 2:20-cv-02019-SGC
                                                    }
v.                                                  }
                                                    }
Franklin American Home Mortgage ,                   }
                                                    }
              Defendant.                            }
                                                    }

INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if
you are the party) or the party you represent (if you are an attorney in the case) choose(s) to
consent or decline magistrate judge jurisdiction in this matter. Sign this form below your
selection.



        Consent to Magistrate Judge Jurisdiction
In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a United
States magistrate judge conduct all further proceedings in this case, including trial and entry of final
judgment. I understand that appeal from the judgment shall be taken directly to the United States
Court of Appeals for the Eleventh Circuit.

OR



        Decline Magistrate Judge Jurisdiction
In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
magistrate judge conduct all further proceedings in this case and I hereby request that this case be
reassigned to a United States district judge.


DATE: January 12, 2021                              NAME: Shane T Sears

                                          COUNSEL FOR
                                          (OR "PRO SE"): David Spencer
